PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/625,168
Filing Date: 18 Feb 2015
Appellant(s): Northwestern University et al.



__________________
David W. Staple
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 7-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2010/0316614 A1) in view of Elmi (Involvement of CD34+ Progenitor Cells in Regeneration of the Bladder Acellular Matrix Graft: Time-Dependent Neovasculogenesis and Regeneration of Different Bladder Wall Components, 2007) and Muschler (US 2010/0167316 A1).

(2) Response to Argument 
In response to Appellant’s argument (addressing pages 6-7 of the brief) that the Examiner has mischaracterized the teachings of the Elmi reference because “the results and conclusions of Elmi do not refer to progenitor hematopoietic stem cells but instead to endothelial progenitor cells”, this argument is not persuasive because the Examiner firmly maintains the position of record wherein an ordinary artisan following the guidance of Elmi would have reasonably envisage a suggested teaching of a cell population of hematopoietic stem/progenitor cells (HSPCs) because it is verbatim or explicitly mentioned in Elmi’s purpose statement. Said statement is reproduced herein for clarity:

    PNG
    media_image2.png
    283
    489
    media_image2.png
    Greyscale

The MPEP at 2123 states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments”. As stated in the last office action, the examination guidelines for determining obviousness also requires “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (see MPEP at 2141.02). It is maintained that Elmi’s purpose statement of “involvement of progenitor hematopoietic stem cells in the regeneration of BAMG” is sufficient suggestion for use of HPSCs. Merely because Elmi discloses results of finding CD34+ endothelial progenitor cells does not constitute a teaching away from a broader disclosure or non-preferred embodiments because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2123 (II)). As a whole, the understanding of an ordinary artisan is “[0002] Essentially all developing and adult tissues contain one or more populations of stem cells and/or progenitor cells (progenitors) that play a role in the continued maintenance of health of the tissue through remodeling activity. Such stem cell and progenitor populations also contribute to new tissue formation in the event of injury, and represent an essential resource in tissue engineering strategies seeking to repair, augment, replace or regenerate tissues that may be lost due to injury, disease, or degenerative or aging processes” (see Muschler at ¶ [0002]). In other words, a skilled artisan would recognize that a combination of stem cells and progenitor cells are employed for their regenerative differentiation potential that contribute to new tissue formation (i.e. neo-vasculogenesis). Additionally, Muschler discloses that “Membrane bound surface markers in the form of membrane bound protein antigens that are uniquely presented on selected stem cell and progenitor populations can be targeted using antibodies. For example, the presence or absence of CD34, c-kit, Sca1 and other markers, alone or in combination, have been used to isolate and fractionate hematopoietic stem cells from marrow and other tissues” (see Muschler at ¶ [0006]). Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. Therefore, claim 1’s limitation “(c) a cell population of hematopoietic stem/progenitor cells (HSPCs), wherein greater than 90% of the HSPCs are CD34+” is considered to be a readily predictable use of prior art elements for its regenerative bladder potential such as disclosed by Elmi and Muschler references. Said differently, the surface marker of CD34 is readily known and expressed on hematopoietic stem cells wherein Elmi suggests their involvement in bladder tissue regeneration.

In response to Appellant argument and declaration (addressing pages 9-10 of the brief) indicating that the Elmi reference is full of deficiencies that render unclear how the experiments were performed and to what the text of Elmi is referring, this argument is not persuasive because the declaration constitutes as mere arguments of counsel. For a declaration to be of probative value, objective evidence should be supported by actual proof (MPEP 716.01(c)). In other words, the declaration is found not persuasive because it is based upon Appellant’s opinion and Appellant has not provided any data or evidence including non-patent literatures/articles to show that Elmi is incorrect. Therefore, it is maintained that the claimed invention, as a whole, is prima facie obvious to one of ordinary skill in the art following the guidance of the cited references. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        /RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.